Citation Nr: 0703482	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1970.  The appellant seeks benefits as the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  


FINDINGS OF FACT

1.  Many years after service, the veteran developed 
esophageal cancer from which he died in May 2003.  

2.  This condition was not caused by any incident of service, 
including exposure to Agent Orange.

3.  At the time of the veteran's death, service connection 
was not established for any disorders.

4.  The veteran did not die of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2006), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Respiratory cancers, including cancer of the lungs, bronchus, 
larynx or trachea are entitled to such presumptive service 
connection.  Esophageal cancer, however, is not among the 
diseases subject to such presumptive service connection.  See 
38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2006).  
The United States Court of Appeals for the Federal Circuit, 
however, has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The veteran died in May 2003.  A May 2003 death certificate 
listed his cause of death as esophageal cancer.  Other 
conditions contributing to death but not resulting in the 
underlying cause included dehydration and malnutrition.

The veteran was not service-connected for any condition prior 
to his death.  The appellant contends that the veteran's 
cancer was the result of his active service, and specifically 
was related to exposure to Agent Orange during service.  She 
asserts that she is accordingly entitled to service 
connection for the cause of his death.  She acknowledges that 
esophageal cancer is not specifically included in the list of 
cancers for which presumptive service connection is warranted 
as a result of exposure to Agent Orange, but asserts that 
because esophageal cancer is located in approximately the 
same area as cancers of the bronchus, larynx or trachea, for 
presumptive service connection related to herbicide exposure 
is applicable, presumptive service connection should also be 
warranted for esophageal cancer.  

The evidence of record does not show that the veteran 
developed tumors or any chronic throat conditions while in 
service or within any applicable presumptive period following 
his service.  The first evidence of treatment for esophageal 
cancer is dated in September 2001, many years after the 
veteran's separation from service.  Because no malignant 
tumors were diagnosed within the applicable one year 
presumptive period following his separation from service, 
service connection for the cause of the veteran's death on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.309.  

While the veteran in this case had service in Vietnam and may 
therefore be presumed to have been exposed to Agent Orange, 
he was not diagnosed with a disease that has been shown to 
have a positive association with exposure to herbicides.  
Esophageal cancer has not been classified as a cancer for 
which presumptive service connection is warranted, based upon 
exposure to herbicide agents.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.309(e).  The appellant's contention 
that because esophageal cancer is located in approximately 
the same area as cancers of the bronchus, larynx or trachea, 
presumptive service connection should also be warranted for 
esophageal cancer, is not probative.   See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
The Board finds that because the veteran was not diagnosed 
with a cancer that has been determined to have a positive 
association with exposure to herbicide agents, service 
connection for the cause of his death as secondary to 
exposure to Agent Orange is not warranted on a presumptive 
basis.  See  38 C.F.R. § 3.309(e).   
 
The Board now turns to the issue of whether service 
connection for the cause of the veteran's death is warranted 
based on direct causation.  The veteran's service medical 
records do not show that he developed tumors or any chronic 
throat conditions while in service, nor is there medical 
evidence of these conditions for more than 30 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service, and the veteran's cause of 
death.  Thus, service connection for the cause of the 
veteran's death is not warranted.

The Board has considered the appellant's assertions that the 
veteran's cause of death was related to his service, 
including exposure to Agent Orange.  However, as a layperson, 
the appellant is not competent to give a medical opinion on a 
diagnosis or etiology of a disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, supra.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In sum, the evidence shows that the veteran developed 
esophageal cancer which led to his death, many years after 
service.  This fatal condition was not service-connected, nor 
does any medical evidence of record demonstrate that it was 
caused by any incident of service.  The weight of the 
evidence shows that no disability incurred in or aggravated 
by service either caused or contributed to the veteran's 
death.  As the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and May 2005; 
and a rating decision in February 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2005 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


